i




    Honorable David Wade, M.D.             Opinion No. M-1083
    Commissioner
    Texas Department of Mental             Re:   Expenditure of money ap-
       Health and Mental Retardation             propriated in Item 8 of
    Box 12668, Capitol Station                   the current General Appro-
    Austin, Texas 78711                          priations Act to the
                                                 Commission on Alcoholism.
    Dear Dr. Wade:

                Your request for an opinion asks the following question:

              "May money appropriated in item 8 of the
        current appropriations to the Commission on
        Alcoholism be expended to pay travel expense of
        Texas Department of Mental Health and Mental Re-
        tardation employees engaged in the training and
        coordination of personnel and activities funded
        by the said item 8."

              Item 8 of the appropriation to the Commission on Al-
    coholism for the fiscal year ending August 31, 1972, reads as
    follows:

                                                     "For the Year Ending
                                                   August 31,
                                                     1972

         "8 .   For the Department of Mental
                Health and Mental Retardation,
                to supplement the rehabilitation
                of alcoholics in the State hos-
                pitals, to be expended with the
                advice of the Texas Commission
                on Alcoholism for the following:
                Supervising Counselor (14-4744)
                two Alcoholism Counselor II's
                (14,4742), sixteen Alcoholism
                Counselor I's (13-4741), one
                Administrative Secretary (g-0138),
                travel and all other necessary
                expenses                           $200,702"

                                  -5297-
Dr. David Wade, page 2        (M-1083)



          It is noted that while the above quoted item of appro-
priation is made to the Commission on Alcoholism, it is for the
benefit of the Department of Mental Health and Mental Retardation
and is to be expended for the purpose of carrying out the Depart-
ment's alcoholism programs with the advice of the Texas Commission
on Alcoholism.

          You state in your request:

          "AS you will note, this appropriation item
     provides for designated positions.  The individuals
     filling these positions work in this Department's
     State hospitals and are involved with the rehabili-
     tation of alcoholics.  This Department employs ad-
     ditional personnel whose salary is paid from other
     appropriations and whose duty is to train and
     coordinate the activities of the individuals em-
     ployed pursuant to the above cited appropriation
     item. These additional personnel incur travel
     expense in carrying out this training and coordi-
     nation effort in the State hospital alcoholism
     programs.   . . .II

          In view of the fact that Item 8 specifically provides
that the money appropriated may be expended for "travel and all
other necessary expenses", it is our opinion that such phrase re-
fers to travel and necessary expenses in carrying out the alco-
holism programs referred to in Item 8. You are accordingly ad-
vised that moneys appropriated in Item 8 of the current appro-
priation to the Commission on Alcoholism may be expended to pay
travel expenses of employees of the Texas Department of Mental
Health and Mental Retardation engaged in carrying out the alco-
holism programs of the Texas Department of Mental Health and
Mental Retardation to rehabilitate alcoholics in the State
hospitals referred to in said Item 8.

                         SUMMARY

          Item 8 of the appropriation to the Commission
     on Alcoholism contained in the current General Appro-
     priations Act may be expended for the purpose of pay-
     ing travel expenses of employees of the Texas Depart-
     ment of Mental Health and Mental Retardation incurred
     in carrying out the alcoholism programs of the Depart-
     ment of Mental Health and Mental Retardation to re-
     habilitate alcoholics in the State hospitals.


                            -5298-
Dr. David Wade, page 3         (M-1083)




                                      J?
                                      e y truly ,yours ,




                                              General of Texas
Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
William Craig
Gordon Cass
Jerry Roberts
James Hackney

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                             -5299-